Exhibit 10.36

 

March 31, 2005

 

Michael J. Dodd

[Address omitted]

 

Dear Michael,

 

We are pleased to offer you a full-time exempt position as Senior Vice
President, Supply Chain and Operations for LeapFrog Enterprises Inc. (the
“Company”), with an expected start date of Monday, April 18, 2005. You will be
based out of our Emeryville office at 6401 Hollis Street, Suite 150. You will
report directly to Thomas Kalinske, Chief Executive Officer of LeapFrog. You
will have such duties and authorities as consistent with your title.

 

LeapFrog offers an exciting challenge for professional and personal growth in a
company with a demonstrated commitment to market leadership and excellence.
LeapFrog offers a compensation package to reflect our belief in rewarding
performance appropriately. Your base salary will be $255,000 on an annualized
basis, less standard payroll deductions and tax withholdings, payable in
accordance with LeapFrog’s payroll policies applicable to executives. The
Company will review your compensation annually and consider raising your base
salary, based in part on your performance.

 

In addition, you will become eligible for the following benefits in accordance
with Company policy as in effect from time to time:

 

  •   Employee Bonus Plan: As per the 2005 Employee Bonus Plan, your annual
bonus potential at the target bonus opportunity level is 50% of annual earned
base salary, based upon the Company’s attainment of established financial goals
and your achievement of individual goals and objectives determined by you and
the CEO and set forth in writing as soon as practicable.

 

  •   Car Allowance: Monthly car allowance of $600, less required payroll
deductions and tax withholdings, paid in semi-monthly installments through the
normal payroll process.

 

  •   Group Health and 401(k) Benefits: Effective date for medical, dental,
life, disability and AD&D insurance, and the 401(k), is the first of the month
following 30 days of service.

 

  •   Vacation Time: Accrual of four weeks of vacation per year, in accordance
with LeapFrog’s vacation policy.

 

LeapFrog is proud to be an Equal Opportunity Employer.



--------------------------------------------------------------------------------

  •   Expense Reimbursement: During your employment, you will be reimbursed by
LeapFrog for ordinary and normal out-of-pocket expenses incurred in the course
of your employment, in accordance with LeapFrog’s expense reimbursement policy
and practice.

 

  •   Severance: In the event your employment is terminated by LeapFrog without
Cause (as defined below), you will receive: (a) a lump-sum payment equal to six
(6) months of your then current base salary, less required payroll deductions
and tax withholdings (b) reimbursement for any COBRA payments for medical and/or
dental coverage made by you for a period of six (6) months following termination
of employment, and (c) a pro rata portion of any bonus that you would, but for
the termination, otherwise have earned in the year of your last day of
employment, less required payroll deductions and tax withholdings, as and when
otherwise payable under the applicable bonus plan or program. As a precondition
of giving you the Severance Benefits, the Company must first receive from you a
signed general release of claims in the form required by the Company (the
“Release”) and you must allow the Release to become effective.

 

In the event that your employment is terminated by LeapFrog without Cause or you
resign for Good Reason (as defined below) within twelve (12) months following a
Change in Control, you will receive (a) the Severance Benefit described above,
and (b) all unvested stock options held by you will accelerate vesting such that
the number of shares that would otherwise vest within a twelve-month period
under each option grant will become fully exercisable as of your last day of
employment provided that you sign and return to the Company the Release
described above and the Release becomes effective.

 

  •   For purposes of this Agreement, “Cause” shall mean the occurrence of one
or more of the following: (a) your conviction of any felony crime involving
moral turpitude or dishonesty; (b) your participation in any fraud against the
Company or its successor; (c) material breach of your duties to the Company or
its successor and your failure to cure the breach within thirty (30) days
written notice thereof including, without limitation, persistent unsatisfactory
performance of job duties; (d) intentional material damage to any property of
the Company or its successor; (e) willful misconduct that is demonstrably
injurious to the Company or its successor, monetarily or otherwise; or (f)
material breach of any agreement with the Company or its successor, including
(without limitation) your Proprietary Information and Inventions Agreement.
Physical or mental disability or death shall not constitute Cause.

 

  •   For purposes of this Agreement, you shall have “Good Reason” for
termination of your employment if you resign within sixty (60) days after the
occurrence of one of the following events without your consent: (i) a removal of
you from your position as Senior Vice President and Chief Information Officer of
the Company unless the removal occurs solely as a result of a merger into a
larger entity such that you retain the same authority for the operations that
are substantially identical to the Company’s previous operations as an
independent entity; (ii) any material diminution of your role, responsibilities
and authority except to the extent that your authority is reduced solely as a
result of a merger into a larger entity such that you retain the same authority
for the operations that are substantially identical to the

 

LeapFrog is proud to be an Equal Opportunity Employer.



--------------------------------------------------------------------------------

 

Company’s previous operations as an independent entity; (iii) reduction of your
base salary, unless the base salary of other senior level executive officers of
the Company is accordingly reduced; (iv) any material reduction in the aggregate
level of benefits to which you are entitled under this Agreement or the taking
of any action which would adversely affect your accrued benefits under any such
employee benefit plans, unless a similar reduction is made for other senior
level executive officers of the Company; or (v) a demand by the Company that you
relocate to any place that exceeds a twenty-five (25) mile radius beyond the
primary location of the Company as of the date of this Agreement; (vi) a change
in your reporting requirements, unless such change is as a result of a merger
into a larger entity, or (vii) a material breach of this Agreement by Company.
In the event you intend to assert that you have grounds for terminating your
employment for Good Reason, you shall give the Company at least thirty (30)
days’ written notice. The Company shall have the opportunity during the notice
period to cure the event which you assert constitutes Good Reason (provided that
this event is not a reoccurrence of the same or substantially similar event that
occurred during the prior six (6) months) and, if the Company cures the event,
then you shall not be entitled to terminate your employment for Good Reason.

 

  •   For purposes of this Agreement, “Change in Control” means the occurrence
in a single transaction or in a series of related transactions of any one or
more of the following events:

 

(a) any person (within the meaning of Section 13(d) or 14(d) of the Securities
Exchange Act of 1934, as amended) other than Lawrence Ellison, Michael Milken,
Lowell Milken, or any combination of the foregoing, becomes the owner, directly
or indirectly, of securities of the Company representing more than fifty percent
(50%) of the combined voting power of the Company’s then outstanding securities
other than by virtue of a merger, consolidation or similar transaction;

 

(b) there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not own, directly or
indirectly, outstanding voting securities representing more than fifty percent
(50%) of the combined outstanding voting power of the surviving entity in such
merger, consolidation or similar transaction or more than fifty percent (50%) of
the combined outstanding voting power of the parent of the surviving entity in
such merger, consolidation or similar transaction;

 

(c) the stockholders of the Company approve or the Company’s Board of Directors
approves a plan of complete dissolution or liquidation of the Company; or

 

(d) there is consummated a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its
subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its subsidiaries
to an entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are owned by stockholders of the Company in
substantially the same proportions as their

 

LeapFrog is proud to be an Equal Opportunity Employer.



--------------------------------------------------------------------------------

ownership of the Company immediately prior to such sale, lease, license or other
disposition.

 

  •   Stock Option: You will be granted an incentive stock option for the
purchase of 25,000 shares of the company’s Class A Common Stock. All stock
options are subject to the terms of the equity plan, stock option agreement and
the individual grant notice. The option shall have an exercise price equal to
the fair market value of the Common Stock as determined on the date of the
grant. The option shall vest over a four-year period, or until your employment
ends, as follows:

 

  •   Twenty-five percent (25%) of the shares subject to the option at twelve
(12) months after the hire date, and

 

  •   1/36 of the remaining shares subject to the option each month thereafter,
for thirty-six (36) consecutive months.

 

  •   Restricted Stock: You will be granted 12,000 shares of restricted stock.
All stock grants are subject to the terms of the equity plan and the individual
grant. The restricted stock shall vest over a four year period, or until your
employment ends, as follows:

 

  •   3,000 shares shall vest on the first anniversary of your hire date,

 

  •   3,000 shares shall vest on the second anniversary of your hire date,

 

  •   3,000 shares shall vest on the third anniversary of your hire date, and,

 

  •   3,000 shares shall vest on the fourth anniversary of your hire date.

 

  •   Annual Stock Option Program: Eligible to participate in the annual stock
option program beginning in calendar year 2006, at the senior vice president
level.

 

  •   Executive Performance Share Program: Eligible to participate in the annual
Executive Performance Share Program as of January 2006, under the January 2006 –
December 2008 plan.

 

  •   Relocation: You will also receive a relocation package through our
relocation vendor, AmeriCorp, including the following:

 

Travel: Reimbursement for yourself and one guest for two house hunting trips to
the San Francisco/Bay Area. Hotel expenses, coach airfare, meals and
transportation, within reason, will be reimbursed. Please keep receipts, as you
will need to submit them with an expense report.

 

Shipment of Goods: Your household goods plus up to two cars will be packed,
loaded and transported to the SF/Bay Area via our standard carrier, North
American Van Lines. If you prefer to drive, you will also be reimbursed mileage
at standard LeapFrog rate for driving one car to the San Francisco Bay Area. You
will also be provided with up to

 

LeapFrog is proud to be an Equal Opportunity Employer.



--------------------------------------------------------------------------------

ninety days of storage of the shipped goods, if needed. LeapFrog will be billed
directly for these services.

 

Rental Assistance: You will be reimbursed for the cost of registration with one
Bay Area apartment locator company. In addition, temporary housing in a
furnished corporate one-bedroom apartment or approved hotel will be provided for
up to six months, at a location to be reasonably determined by the Company.
LeapFrog will be billed directly for the temporary housing.

 

Closing Costs: Per our Americorp policy, LeapFrog will pay standard closing
costs on the sale of your primary home. LeapFrog will also pay the standard
closing costs on the purchase of a residence (apartment or house) in the San
Francisco Bay Area.

 

Tax Gross-up: You will also receive a monthly amount sufficient to gross up your
tax on any Company reimbursement of or payment for the relocation benefits
described above.

 

In the event that you choose to voluntarily resign your position prior to your
one-year anniversary date, you will be required to reimburse the Company for all
moving and relocation expenses pro rata based on the months you have been
employed.

 

The compensation and insurance benefits programs outlined in this letter may be
modified by the Company at its discretion from time to time, and acceptance of
this offer does not create a contractual obligation to continue your employment
in the future. The Company may also change your position, duties and work
location at its discretion from time to time as it deems necessary. You will be
employed “at will” by the Company and are subject to termination at any time,
with or without cause or advance notice. You will also retain the right to
terminate your employment at any time for any reason, with or without advance
notice. Your employment will be subject to all of the Company policies as in
effect from time to time. The employment at-will relationship may not be
modified except in writing signed by the Chief Executive Officer of the Company.

 

As a LeapFrog employee, you will be expected to abide by all Company rules and
regulations and, as a condition of employment, will be required to read and sign
an Employee Acknowledgement when you begin your employment with the Company.
This offer of employment is contingent upon your submission and completion of
I-9 documentation and a signed Employee Proprietary Information and Inventions
Agreement along with the successful completion of any background and reference
checks. On your first day, please bring with you two forms of I-9 acceptable
documentation, and please bring a voided check if you would like direct deposit
for your paycheck.

 

This offer is valid through April 8, 2005, and a signed copy of this offer
letter must be returned to my office by such date. The additional copy should be
retained for your records. This letter, together with your Employee Proprietary
Information and Inventions Agreement, forms the complete and exclusive statement
of your employment agreement with the Company. The employment terms in this
letter supersede any other agreements or promises made to you by anyone, whether
oral or written. Changes in your employment terms described in this agreement,
other than those changes expressly reserved to the Company’s discretion, require
a written modification signed by you and the Chief Executive Officer of
LeapFrog. If you have any

 

LeapFrog is proud to be an Equal Opportunity Employer.



--------------------------------------------------------------------------------

questions regarding our offer, please contact me directly at 510/596-5435.
Confidential Fax: 510/420-5005.

 

Michael, congratulations and we are truly looking forward to establishing a
mutually rewarding relationship with you and welcome your contribution to the
Company.

 

Sincerely,

/s/ Laura Dillard

Laura Dillard

Vice President, Human Resources

 

By signing below, you represent that you have read and agree to the terms of the
above offer and agree to start your employment with LeapFrog on or about April
18, 2005. In addition, you represent that you are not subject to any agreement,
judgment, order, or restriction which would be violated by your being employed
with the Company or that in any way restricts your ability to perform services
for the Company.

Signature: 

 

/s/ Michael J. Dodd

Print Name: 

 

Michael J. Dodd

Date:

 

4/3/2005

 

 

 

LeapFrog is proud to be an Equal Opportunity Employer.